Exhibit 10.2

VOTING AGREEMENT

VOTING AGREEMENT, dated as of September 14, 2006, by and among LS Power
Associates, L.P., a Delaware limited partnership; LSP Gen Investors, LP, a
Delaware limited partnership; LS Power Equity Partners PIE I, LP, a Delaware
limited partnership; LS Power Equity Partners, L.P., a Delaware limited
partnership; LS Power Partners, L.P., a Delaware limited partnership
(collectively, the “Contributors”) and the persons listed on the signature page
hereto (collectively, the “Shareholders”).

WHEREAS, concurrently herewith, Dynegy Acquisition, Inc., a Delaware corporation
(“Newco”), Falcon Merger Sub Co., an Illinois corporation and a wholly owned
subsidiary of Newco (“Merger Sub” and, together with Newco, the “Newco
Entities”), the Contributors, and Dynegy Inc., an Illinois corporation
(“Dynegy”), are entering into a Plan of Merger, Contribution and Sale Agreement
(as amended or supplemented from time to time, the “Merger Agreement”;
capitalized terms used without definition herein having the meanings ascribed
thereto in the Merger Agreement).

WHEREAS, as of September 14, 2006, each Shareholder owns and/or has the power to
vote, as applicable, the number and type of Shares (as defined in Section 5
below) set forth in Schedule I hereto;

WHEREAS, the Dynegy Board has, prior to the execution of this Agreement,
approved and adopted the Merger Agreement, and such approvals and adoption have
not been withdrawn;

WHEREAS, approval of the Merger Agreement by Dynegy’s stockholders is a
condition to the consummation of the Merger; and

WHEREAS, as a condition to entering into the Merger Agreement, the Contributors
have required that each Shareholder agree, and each Shareholder has so agreed,
to enter into this Agreement;

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:

Section 1. Agreement to Vote. (a) Each Shareholder hereby agrees to attend the
Dynegy Special Meeting (or any other meeting of stockholders of Dynegy at which
the matters contemplated by the Merger Agreement are to be presented to a vote
of stockholders of Dynegy), in person or by proxy, and to vote (or cause to be
voted) any voting securities of Dynegy that as of the applicable record date
such Shareholder owns beneficially and has the power to vote (or cause to be
voted) (including any such securities acquired hereafter) (collectively, the
“Covered Shares”) for approval and adoption of: (i) the Merger Agreement,
(ii) the Merger, and (iii) to the extent submitted to the stockholders of Dynegy
for approval in connection with the Merger, the other Transactions.

(b) Each Shareholder hereby agrees to vote (or cause to be voted) any Covered
Shares against any Dynegy Takeover Proposal and any related action reasonably
required in furtherance thereof, at any meeting of stockholders of Dynegy
(including any adjournments or postponements thereof) called to consider and
vote on any Dynegy Takeover Proposal.



--------------------------------------------------------------------------------

(c) To the extent inconsistent with the foregoing provisions of this Section 1
or the other provisions of this Agreement, each Shareholder hereby revokes any
and all previous proxies with respect to the Covered Shares.

(d) Nothing herein contained shall (i) restrict, limit or prohibit any
individual who is a Shareholder and serves on the Dynegy Board from exercising
(in his or her capacity as a director or officer) his or her fiduciary duties to
the stockholders of Dynegy under applicable law, or (ii) require any individual,
in his or her capacity as an officer of Dynegy, to take any action in
contravention of, or omit to take any action pursuant to, or otherwise take or
refrain from taking any actions which are inconsistent with, instructions or
directions of the Dynegy Board undertaken in the exercise of his or her
fiduciary duties, provided that nothing in this Section 1(d) shall relieve or be
deemed to relieve any such Shareholder from his or her obligations under
Sections 1 or 2 of this Agreement.

Section 2. Disposition of Shares. Each Shareholder hereby agrees that it will
not directly or indirectly transfer, sell, assign, convey, pledge, hypothecate,
encumber, grant any option to purchase, grant any proxy or enter into any voting
or similar agreement with respect to, or otherwise dispose of (collectively,
“Transfer”), or agree or contract to Transfer, any Covered Shares (or any
interest therein), other than any such Transfer intended solely for the purpose
of planning for the orderly handling, disposition and administration of such
Shareholder’s estate.

Section 3. Other Covenants and Agreements.

Each party shall execute and deliver such additional instruments and other
documents and shall take such further actions as may be reasonably necessary or
appropriate to effectuate, carry out and comply with all of its obligations
under this Agreement. Without limiting the generality of the foregoing, no party
shall enter into any agreement or arrangement (or alter, amend or terminate any
existing agreement or arrangement) or take any other action (or fail to take any
other action) if such action (or failure) would materially impair the ability of
any party to effectuate, carry out or comply with all the terms of this
Agreement. Each of the Contributors hereby agrees to cooperate with the
Shareholders in connection with any filings required to be made by the
Shareholders in connection with the Merger and the transactions contemplated
thereby.

Section 4. Representations and Warranties of the Contributors. Each Contributor
represents and warrants to the Shareholders as follows: (a) this Agreement has
been duly authorized by all requisite entity action on the part of such
Contributor and its general partner, (b) this Agreement has been duly executed
and delivered by a duly authorized officer of such Contributor and (c) this
Agreement constitutes a valid and binding agreement of such Contributor,
enforceable against it.

Section 5. Representations and Warranties of Shareholder. Each Shareholder
represents and warrants to the Contributors as follows: (a) this Agreement has
been duly executed and delivered by such Shareholder, (b) this Agreement
constitutes the valid and binding agreement of such Shareholder, (c) Shareholder
has the full power and authority to vote (or cause to be voted) all Covered
Shares as contemplated hereby, (d) the securities of Dynegy listed next to the
name of such Shareholder on Schedule I hereto are the only securities of Dynegy
owned



--------------------------------------------------------------------------------

by such Shareholder and which such Shareholder has the power to vote (or cause
to be voted) (collectively, the “Shares”), (e) such Shareholder is the lawful
owner of the Shares listed on Schedule I as owned by it, free and clear of all
liens, charges, encumbrances and commitments of every kind, other than this
Agreement, and has the power to vote such Shares without any actions on the part
of any other party, and (f) the execution and delivery by such Shareholder of
this Agreement does not violate or breach any law, contract, instrument,
agreement or arrangement to which such Shareholder is a party or by which such
Shareholder is bound, except to the extent such violation or breach would not
reasonably be expected to prevent or delay performance of such Shareholder’s
obligations hereunder.

Section 6. Effectiveness; Termination of Shareholder’s Obligations. It is a
condition precedent to the effectiveness of this Agreement that the Merger
Agreement shall have been duly executed and delivered by the parties thereto.
All of the covenants, agreements and obligations of the Shareholders under this
Agreement shall terminate and be of no further force or effect upon the
occurrence of any of the following events: (a) the Dynegy Board shall have
withdrawn, amended, modified or qualified its recommendation in favor of the
Merger and the other Transactions; (b) the Merger shall not have been
consummated on or prior to May 31, 2007; (c) any Contributor and Dynegy shall
agree to any amendment or change to the Merger Agreement that (i) changes the
Exchange Ratio, (ii) changes the amount or type of consideration to be paid to
any Contributor under Section 1.2 of the Merger Agreement, or (iii) is
materially disadvantageous to the Shareholders; (d) termination of the Merger
Agreement or (e) consummation of the Merger.

Section 7. Miscellaneous.

(a) Notices, Etc. All notices, requests, demands or other communications
required by or otherwise with respect to this Agreement shall be in writing and
shall be deemed to have been duly given to any party when delivered personally
(by courier service or otherwise), when delivered by telecopy and confirmed by
return telecopy, or three days after being mailed by delivery service that
guarantees overnight delivery, in each case to the applicable addresses set
forth below:

If to any Contributor, to its address for notices as set forth in the Merger
Agreement.

If to any Shareholder:

c/o Dynegy Inc.

1000 Louisiana, Suite 5800

Houston, TX 77002

Attention: General Counsel

Fax: (713) 507-6808



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 44th Floor

Houston, Texas 77002

Attention: Julien R. Smythe

Fax: (713) 236-0822

or to such other address as such party shall have designated by notice so given
to each other party.

(b) Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated as to any Shareholder
except by an instrument in writing signed by each Contributor and each
Shareholder.

(c) Assignment; Successors and Assigns. No party may assign this Agreement
without the prior written consent of each other party. This Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by the parties
and their respective successors and assigns, including without limitation any
corporate successor by merger or otherwise, or any party succeeding to the
ownership of (or power to vote) a Shareholder’s Covered Shares.

(d) Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties relating to the subject matter hereof and
supersedes all prior agreements and understandings relating to such subject
matter. There are no representations, warranties or covenants by the parties
hereto relating to such subject matter other than those expressly set forth in
this Agreement.

(e) Severability. If any term of this Agreement or the application thereof to
any party or circumstance shall be held invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such term to the other
party or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by applicable law, provided that in such event the
parties shall negotiate in good faith in an attempt to agree to another
provision (in lieu of the term or application held to be invalid or
unenforceable) that will be valid and enforceable and will carry out the
parties’ intentions hereunder.

(f) Specific Performance. The parties acknowledge that money damages are not an
adequate remedy for violations of this Agreement and that any party may, in its
sole discretion, apply to a court of competent jurisdiction for specific
performance or injunctive or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief.

(g) Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.



--------------------------------------------------------------------------------

(h) No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

(i) Third Party Beneficiaries. This Agreement is not intended to be for the
benefit of and shall not be enforceable by any person or entity who or which is
not a party hereto.

(j) Jurisdiction. Each party (a) consents to submit itself to the personal
jurisdiction of any federal court located in the State of Delaware or any
Delaware state court if any action, suit or proceeding arises in connection with
this Agreement and (b) agrees that it will not attempt to defeat or deny such
personal jurisdiction by motion or other request for leave from any such court.
Each party hereto hereby waives any right to a trial by jury in connection with
any such action.

(k) Governing Law. This Agreement and all disputes hereunder shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware to the fullest extent possible.

(l) Name, Captions, Gender. The name assigned this Agreement and the section
captions used herein are for convenience of reference only and shall not affect
the interpretation or construction hereof. Whenever the context may require, any
pronoun used herein shall include the corresponding masculine, feminine or
neuter forms.

(m) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
each signed by less than all, but together signed by all, the parties hereto.

(n) Expenses. Each Contributor and each Shareholder shall bear its own expenses
incurred in connection with this Agreement and the transactions contemplated
hereby.

(o) Obligations Several and Not Joint. The Shareholders’ obligations hereunder
are several and not joint.

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Voting Agreement as of
the date first above written.

 

LS POWER ASSOCIATES, L.P. By: LS Power Development, LLC, its General Partner By:
 

/s/ FRANK HARDENBERGH

Name:   Frank Hardenbergh Title:   Authorized Signatory LSP GEN INVESTORS, LP
By: LS Power Partners, L.P., its General Partner  

By: LS Power Development, LLC, its

General Partner

By:  

/s/ FRANK HARDENBERGH

Name:   Frank Hardenbergh Title:   Authorized Signatory LS POWER EQUITY PARTNERS
PIE I, LP By: LS Power Partners, L.P., its General Partner  

By: LS Power Development, LLC, its

General Partner

By:  

/s/ FRANK HARDENBERGH

Name:   Frank Hardenbergh Title:   Authorized Signatory



--------------------------------------------------------------------------------

LS POWER EQUITY PARTNERS, L.P. By: LS Power Partners, L.P., its General Partner
 

By: LS Power Development, LLC, its

General Partner

By:  

/s/ FRANK HARDENBERGH

Name:   Frank Hardenbergh Title:   Authorized Signatory LS POWER PARTNERS, L.P.
By: LS Power Development, LLC, its General Partner By:  

/s/ FRANK HARDENBERGH

Name:   Frank Hardenbergh Title:   Authorized Signatory



--------------------------------------------------------------------------------

BRUCE A. WILLIAMSON By:  

/s/ BRUCE A. WILLIAMSON

Name:   Bruce A. Williamson STEPHEN A. FURBACHER By:  

/s/ STEPHEN A. FURBACHER

Name:   Stephen A. Furbacher HOLLI C. NICHOLS By:  

/s/ HOLLI C. NICHOLS

Name:   Holli C. Nichols LYNN LEDNICKY By:  

/s/ LYNN LEDNICKY

Name:   Lynn Lednicky J. KEVIN BLODGETT By:  

/s/ J. KEVIN BLODGETT

Name:   J. Kevin Blodgett



--------------------------------------------------------------------------------

SCHEDULE I

SHARES

 

Shareholder

  

Shares

Bruce A. Williamson    1,109,529 shares of Class A common stock Stephen A.
Furbacher    105,360 shares of Class A common stock Holli C. Nichols    40,391
shares of Class A common stock Lynn Lednicky    42,820 shares of Class A common
stock J. Kevin Blodgett    38,970 shares of Class A common stock